DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities: the term “touchscreen” is recited in different locations as one word, or alternatively as two words.  Appropriate correction is required.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated July 1, 2021.

The objection to the title of the application is overcome as a result of the title having been amended to be more descriptive.

As for Applicant’s Remarks regarding amended independent claim 1: “As shown below in FIG. 3A of the present application, the touchscreen display 330 of the electronic device serves as an input pad to control the window 301a (i.e., the second screen) displayed on the external display device. … As shown below in FIG. 22 of Kang, when the mobile terminal is connected to the external device, a visual representation of the coordinates is present in the window displayed on the external display device, and also in the emulation region 410 displayed on the mobile terminal.“ (Remarks, pages 11-12); even if coordinates appear in both the emulation region 410 and the external display device of fig 22 of Kang, there is other visual information on the mobile terminal and the external display device which do not match.



Accordingly, amended independent claim 1 remains rejected.  The similarly amended independent claim 11 also remains rejected.  The dependent claims remain rejected as well.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2014/0075377 A1).

Instant Claim 1: An electronic device comprising: a housing;  (“The present disclosure relates to a function execution method and apparatus of a mobile terminal.” (Kang, paragraph 2)  The mobile terminal of Kang corresponds to the electronic device of the claim.  Referring to fig 2 of Kang, mobile terminal 100 includes housing.)

a touch screen display exposed through a first portion of the housing;  (“Another aspect of the present disclosure is to provide a method for providing a mobile terminal user with a dual display mode using a touch screen of the mobile terminal and an external display device.” (Kang, paragraph 20))

a wireless communication circuit;  (“The interface unit 160 (fig 1) provides the interface for the external devices connectable to the user device. … According to various embodiments of the present disclosure, the interface unit 160 includes a data port for connection with at least one external display device through wired or wireless link.” (Kang, paragraph 95)  The interface unit 160 of Kang corresponds to the wireless communication circuit of the claim.)

an electrical connector exposed through a second portion of the housing;  (The wired link disclosed in the above citation from paragraph 95 of Kang corresponds to the electrical connector of the claim.)

a processor operatively coupled with the touch screen display, the wireless communication circuit, and the connector;  (“The integrated CPU and GPU may be referred to as Application Processor (AP).” (Kang, paragraph 104))

and a memory operatively coupled with the processor, wherein the memory stores instructions, when executed, for allowing the processor to: in a first operation, display a first screen including a plurality of icons indicating a plurality of application programs on the touchscreen display in a first format when the electronic device is not coupled with an external display device;  (“According to various embodiments of the present disclosure, the controller 170 (fig 1) may include a 
In addition, the mobile terminal 100 may be unconnected to an external device, with the mobile terminal 100 displaying icons.)

in a second operation, render a second screen including the plurality of icons in a second format, wherein visual information included in the second screen is not displayed on the touchscreen display when the electronic device is coupled with the external display device via the connector,  (Referring to fig 4 of Kang, mobile terminal 100 is connected to external display device 200, corresponding to the second screen of the claim.  Icons 250 are displayed on external display device 200.)

and provide data related to the second screen to the external display device via the connector so that the external display device displays the second screen;  (“The mobile terminal 100 (fig 4) executes the determined application in the desktop mode and sends the screen created for the desktop window environment (application desktop window screen) to the external display device 200.” (Kang, paragraph 122))

in a first mode of the second operation, receive a first touch input via the touchscreen display, determine first coordinates of the first touch input,  (“At operation 5, the touch coordinates (x.sub.n, y.sub.n) are transferred to the Xserver 350 (fig 23).” (Kang, paragraph 221)  The touch was made by the user on mobile terminal 100.)

and adapt the second screen with a first relation in which the first coordinates correspond to coordinates of an entire region of the external display device;  (“At operation 12, the Xserver 550 sends the application related to the external display device the third and fourth touch coordinates (x3, y3) and (x4, y4). The application 560 changes (e.g., enlarges) the size of the execution window 620 based on the third and fourth touch coordinates (x3, y3) and (x4, y4).” (Kang, paragraph 239)


and in a second mode of the second operation, receive a second touch input via the touchscreen display, determine second coordinates of the second touch input, and adapt the second screen with a second relation in which the second coordinates correspond to coordinates of not the entirety but part of the external display device.  (The display of the external display device 200 may not be maximized.)


Instant Claim 2: The electronic device of claim 1, wherein the instructions allow the processor to switch the first mode to a third mode upon receiving a gesture input via the touchscreen display.  (“The touch panel generates an analog signal (e.g., touch event) in response to the user's touch gesture made on the display unit 130 (fig 1) and converts the analog signal to generate a digital to the controller 170.” (Kang, paragraph 83))


Instant Claim 3: The electronic device of claim 2, wherein the gesture input is provided by using a stylus pen.  (“In this case, the pen touch panel generates a touch event in response to the gesture made by the touch stylus pen manufactured to generate magnetic field.” (Kang, paragraph 85))


Instant Claim 4: The electronic device of claim 1, wherein the instructions allow the processor to: display a user interface of a drawing application program at a partial region of the external display device;  (“Particularly, the display unit 130 (fig 1) displays the execution screens of various functions (or applications) running on the 

and switch the first mode to the second mode.  (The user may alter the size of the window at any time through window size adjustment buttons 555.)


Instant Claim 5: The electronic device of claim 4, wherein the instructions allow the processor to: receive a first user input for selecting the second mode via the touchscreen display; and switch the first mode to the second mode upon receiving the first user input.  (The user may alter the size of the window in Kang at any time through window size adjustment buttons 555.)


Instant Claim 6: The electronic device of claim 5, wherein the instructions allow the processor to: receive a second user input for selecting the first mode via the touchscreen display; and switch the second mode to the first mode upon receiving the second user input.  (The user may alter the size of the window in Kang at any time through window size adjustment buttons 555.)


Instant Claim 8: The electronic device of claim 1, wherein the instructions allow the processor to: display a user interface of a drawing application program at a partial region of the external display device;  (Referring to fig 19B of Kang, an application is displayed at a partial area of the external display device 200.)

identify whether to enlarge the user interface to a full screen; and enlarge the user interface to the full screen, in response to allowing of the enlargement.  (The user may alter the size of the window in Kang at any time through window size adjustment buttons 555.)


Instant Claim 9: The electronic device of claim 1, wherein the instructions allow the processor to: display a user interface of a drawing application program at a partial region of the external display device;  (This portion of claim 9 is included within claim 8, and thus, is rejected under similar rationale.)

and set a partial region of the touchscreen display as an input region, by considering a ratio of a horizontal size and vertical size of the user interface.  (Referring to fig 19B of Kang, a partial region of the touch screen of the mobile terminal is an input region.  Fig 24 illustrates the relation in size between the window of each device.)


Instant Claim 10: The electronic device of claim 9, wherein the instructions allow the processor to display guide information indicating the set input region on the touchscreen display.  (The boundary of the window containing the input region in Kang’s touch screen corresponds to the guide information of the claim.)


Instant Claim 11: (Method claim 11 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 11 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 12: (Claim 12 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 13: (Claim 13 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 17: (Claim 17 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 18: (Claim 18 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 9, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 10, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Park (US 2014/0180481 A1).

Instant Claim 7: The electronic device of claim 1, wherein the housing further comprises a recess to which a stylus pen is detachably inserted,  (Kang teaches the mobile terminal in accordance with claim 1 as well as a stylus pen, but does not disclose the stylus pen being attachable to the mobile terminal.  However, in the same field of endeavor, Park teaches such a feature for a portable device: “According to exemplary embodiments of the present invention, a hole 100b (fig 1) serving as a space for detachably attaching the pen is formed at an internal space between the case 100a and the portable device 100 surrounded by the case 100a.” (Park, paragraph 75))

and wherein the instructions allow the processor to: determine whether the stylus pen is detached from the recess; and switch the first mode to the second mode, based in part on the determination.  (“Referring to FIG. 12, if the variation of the magnetic field is detected by detaching the pen 120, the controller 130 may drive a quick memo application.” (Park, paragraph 140)  Similar to Park, detaching the stylus pen of Kang may also trigger various adjustments to the display of Kang.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the mobile terminal and stylus pen as taught by Kang; with the portable device as taught by Park, wherein a pen may be detached from a portable device - causing an application to be activated.  Such a combination involves incorporating a known device/stylus feature (detachment) with the known terminal/stylus of Kang in order to yield the predictable results of having the display of the mobile terminal automatically execute certain desirable actions when the stylus pen is detached from the terminal.


Instant Claim 14: (Claim 14 is substantially identical to claim 7, and thus, is rejected under similar rationale.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626